Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 19 and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0145317 by Chamberlain (Chamberlain).
With respect to claim 1, Chamberlain teaches a method comprising:
 identifying, during a current utilization of an application in which the application accesses data, a set of un-deployed features of the application based on a current configuration of the application, each un-deployed feature of the set of un-deployed features being un-deployed in the current utilization of the application, wherein the current configuration of the application comprises a current software and/or hardware configuration of a system on which the application is being executed; and causing display of a graphical user interface (GUI) that comprises an indication of at least a portion of the un-deployed features. (Paragraphs 85-91 – user of an application can have available features displayed on-demand for selection for installation.  The system makes use of state values such as advertised to indicate available versus a local state indicating already installed.  Thus the examiner interprets the advertised/available state to be indicative of “un-deployed”. As paragraph 85 indicates the application provides for “on-demand” installation and that some features are already deployed while others are not, the examiner interprets such an application to be currently utilized for data manipulation and accordingly is configured for the current software and/or hardware configuration for the system it is executing on). 
With respect to claim 8, Chamberlain teaches the method of claim 1, the method further comprises: identifying, during the current utilization of the application, a set of deployed features based on the configuration of the application; and causing display of the GUI, wherein the GUI further comprises an indication of at least a portion of the set of deployed features. (Paragraph 91)
Claims 19 and 20 are similar in scope to claim 1 and are rejected based on the same rationale. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30  of U.S. Patent No. 10,320,877. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-30 of U.S. patent 10,320,877 contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim." In re Lonqi, 759 F.2d at 896, 225 USPQ at 651.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30  of U.S. Patent No. 10,735,492. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-30 of U.S. patent 10,735,492 contain every element of claims 1-20 of the instant application and thus anticipate the claims of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim." In re Lonqi, 759 F.2d at 896, 225 USPQ at 651.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID R LAZARO/Primary Examiner, Art Unit 2455